DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
	



2.	The Preliminary Amendment filed on October 25, 2021, has been received and entered.




3.	The election of Group I (claims 14-20 with species) with traverse on November 21, 2022, is acknowledged. The traversal is on the grounds that there is no search burden. These arguments are not persuasive because the search is not coextensive as demonstrated by the classification, thus the Restriction Requirement of record is proper and is final.



Rule 1.126

4.	The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Mis-numbered claims 14-26 have been renumbered 15-27. 
The amendment filed on October 25, 2021 only cancelled claims 1-13 and the total claims filed was, claims 1-14 and it is noted that this same amendment instructs the office to add new claims 1-14. Claim 14 is thus cancelled and applicant needs to renumber the pending claims and append the correct status identifier (note claim 14 has no status identifier).



Claim Disposition

5.	Claims 1-14 have been cancelled. Claims 15-27 have been added and are pending. Claims 15-21 are under examination. Claims 22-27 are withdrawn from further consideration pursuant to 37 CFR 1.12 (b), as being drawn to a non-elected invention, there being no allowable generic or linking claim.


Specification

6.	The specification is objected to because of the following informalities:
	The specification is objected to because the priority information needs to be updated since US Application No. 16/814079 is now US Patent No. 11,180,746.
	The specification is objected to because trademarks are disclosed and they are not capitalized. The use of the trademark such as Q SEPHROSE FAST FLOW, has been noted in this application (see page 75, for example).  It should be capitalized wherever it appears and be accompanied by the generic terminology.  Although the use of trademarks is permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner, which might adversely affect their validity as trademarks.
	The specification is objected to because not all the organism names are italicized, see for example, Eumycota and Oomycota on page 51, line 24.
	The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.  The following is suggested: "A process for producing a fermentation product from gelatinized starch".
	 	Appropriate correction is required.




Information Disclosure Statement

7.	The Information Disclosure Statement filed on April 22, 2021, has been received and entered. The 1449 form has been considered and a copy is attached herein. 



Drawings

8.	The Drawings filed on October 25, 2021, are accepted by the examiner.



Claim Objection

9.	Claims 15-21 are objected to because of the following informalities:
Claims 15-21 are objected to for the recitation of non-elected subject matter.
Appropriate correction is required.





Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

10.	Claims 15-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AlA), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or
a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claimed invention is directed to a process for producing a fermentation product from a gelatinized starch that utilizes any fermenting organism (see claim 15). The claimed invention is directed to any fermentation product being produced in a method that uses any fermentation organism, thus not adequately described.  It is noted that claim 19 recites that the fermentation product is ethanol, however, the claim does not rectify all the missing information in claim 15 with respect to the organism. In addition, the claimed invention is directed to alpha amylase from any source.
The claimed invention as a whole is directed to a large genus and the claims are not commensurate in scope with the disclosure in the specification.
The specification at page 32 discloses that the “polypeptide having alpha-amylase activity of the present invention may be a Chaetomium, Humicola Myceliophthora,, Talaromyces, or Thermoascus, polypeptide.
In another aspect, the polypeptide is a Thermoascus polypeptide, e.g., a polypeptide obtained from Thermoascus aurantiacus. In another aspect, the polypeptide is a Talaromyces polypeptide, e.g., a polypeptide obtained from Talaromyces emersonii. In another aspect, the 20 polypeptide is a Chaetomium polypeptide, e.g., a polypeptide obtained from Chaetomium thermophilum. |n another aspect, the polypeptide is a Humicola polypeptide, e.g., a polypeptide obtained from Humicola insolens. In another aspect, the polypeptide is a Myceliophthora polypeptide, e.g., a polypeptide obtained from Myceliophthora fergusii”.  Further, it is noted for example that the specification discloses fermentation of Pichia pastoris (see Example 15 on page 82), however, the limitations of the specification cannot be read into the claims.
The instant specification fails to provide adequate description for the large genus encompassed in the claims. Thus, it can be concluded that the specification fails to provide a representative number of species for the claimed genus to show that applicant was in possession of the claimed genus. A representative number of species means that the species, which are adequately described, are representative of the entire genus. The claimed invention encompasses the administration of insulin as set forth in the instant specification, however, is not limited to that embodiment.
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, disclosure of drawings, or by disclosure of relevant identifying characteristics, for example, structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. Vas-Cath Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991), states that "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed" (See page 1117). The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed" (See Vas-Cath at page 1116). The skilled artisan cannot envision the detailed structure of the encompassed genus of devices, and therefore, conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation. Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it. The compound itself is required. See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993).
Therefore, for all these reasons the specification lacks adequate written description, and one of skill in the art cannot reasonably conclude that the applicant had possession of the claimed invention at the time the instant application was filed.





Conclusion

11.	No claims are presently allowable, however, SEQ ID NO: 2 is free of the prior art. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hope A. Robinson whose telephone number is 571 - 272-0957. The examiner can normally be reached on Monday-Friday from 9:00 a.m. to 5:00 p.m. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert Mondesi, can be reached at (408) 918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see hittp://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/HOPE A ROBINSON/Primary Examiner, Art Unit 1652